 DECISIONS OF NATIONAL LABOR RELATIONS BOARDEarl Kuhns d/b/a Frenchy's K & T and Earl's Newsstand and Retail Clerks Union, Local 648,United Food and Commercial Workers Interna-tional Union, AFL-CIO. Cases 20-CA-14319and 20-CA-14456September 30, 1982SUPPLEMENTAL DECISION ANDORDERBY MEMBERS FANNING, JENKINS, ANDHUNTEROn February 20, 1980, the National Labor Rela-tions Board issued a Decision and Order in thisproceeding,' which ordered Respondent, inter alia,to offer immediate and full reinstatement to sevenemployees and to make them whole for any loss ofearnings they may have suffered as a result of theirdischarges, which were found to be in violation ofSection 8(a)(3) and (1) of the National Labor Rela-tions Act, as amended. On March 25, 1981, theUnited States Court of Appeals for the Ninth Cir-cuit entered a judgment enforcing the Board'sOrder. 2On November 27, 1981, the Acting Regional Di-rector for Region 20 issued a backpay specificationand notice of hearing alleging, inter alia, that acontroversy had arisen over the amount of backpaydue under the terms of the Board's Order. On De-cember 5, 1981, Respondent filed an answer gener-ally denying the allegations contained in the back-pay specification. On June 1, 1982, the RegionalDirector for Region 20 issued an amendment to thebackpay specification, relating solely to the interimearnings of one discriminatee. On June 15, 1982,Respondent filed an answer generally denying theallegations contained in this amendment.On June 14, 1982. counsel for the General Coun-sel filed directly with the Board a Motion for Par-tial Summary Judgment with exhibits attached.Subsequently, on June 16, 1982, the Board issuedan order transferring the proceeding to the Boardand a Notice To Show Cause why the GeneralCounsel's Motion for Partial Summary Judgmentshould not be granted. On July 6, 1982, Respond-ent filed a response to the Notice To Show Cause.Upon the entire record in this proceeding, theBoard makes the following:247 NL.RB 1212.2 N.L.R.B. v. Earl Kuhns d/b/a Frenchy's K & T and Earl's NewsStand, Case No, 80- 7269.264 NLRB No. 57Ruling on the Motion for Partial SummaryJudgmentSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations, Series 8, asamended, states:(b) Contents of the answer to specification.-The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall spe-cifically admit, deny, or explain each andevery allegation of the specification, unless therespondent is without knowledge, in whichcase the respondent shall so state, such state-ment operating as a denial. Denial shall fairlymeet the substance of the allegations of thespecification denied. When a respondent in-tends to deny only a part of an allegation, therespondent shall specify so much of it as istrue and shall deny only the remainder. As toall matters within the knowledge of the re-spondent, including but not limited to the var-ious factors entering into the computation ofgross backpay, a general denial shall not suf-fice. As to such matters, if the respondent dis-putes either the accuracy of the figures in thespecification or the premises on which theyare based, he shall specifically state the basisfor his disagreement, setting forth in detail hisposition as to the applicable premises and fur-nishing the appropriate supporting figures.(c) Effect of Jfilure to answer or to plead spe-cifically and in detail to the specification-.If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent, find the specification to be true andenter such order as may be appropriate. If therespondent files an answer to the specificationbut fails to deny any allegation of the specifi-cation in the manner required by subsection(b) of this section, and the failure so to deny isnot adequately explained, such allegation shallbe deemed to be admitted to be true, and maybe so found by the Board without the takingof evidence supporting such allegation, and therespondent shall be precluded from introduc-ing any evidence controverting said allegation.The backpay specification duly served on Re-spondent states that, pursuant to Section 102.54 ofthe Board's Rules and Regulations, "Respondent412 FRENCHY'S K & Tshall file with the undersigned Acting Regional Di-rector, acting in this matter as agent of the Nation-al Labor Relations Board, an original and four (4)copies of an answer to the said Specification withinfifteen (15) days from the service hereof." Thebackpay specification states further that "[t]o theextent that such answer fails to deny allegations ofthe Backpay Specification in the manner requiredunder the Board's Rules and Regulations, and thefailure to do so is not adequately explained, suchallegations shall be deemed to be admitted to betrue, and Respondent shall be precluded from in-troducing any evidence controverting them."The Motion for Partial Summary Judgment sub-mits that the answer filed by Respondent on De-cember 5, 1981, states merely a general denial of allthe allegations in the backpay specification, whichdoes not specifically dispute either the accuracy ofthe figures used in the specification to computegross backpay or the premises on which they arebased and which fails to provide any alternativeformula for computing the amounts of gross back-pay owed. Counsel for the General Counsel con-tends that, except as to the issue of interim earn-ings, Respondent's December 5, 1981, answer failsto comply with the requirements of Section102.54(b) and (c) of the Board's Rules and Regula-tions as to specificity. Therefore, counsel for theGeneral Counsel requests that the Board deem theallegations of the backpay specification concerninggross backpay to be admitted to be true and thatthe backpay hearing be limited to the issue of inter-im earnings.A copy of the answer filed by Respondent onDecember 5, 1981, is attached to the Motion forPartial Summary Judgment as an exhibit. Thisanswer simply denies all of the allegations con-tained in the backpay specification.We agree with counsel for the General Counselthat the December 5, 1981, answer of Respondentconstitutes a general denial which fails to complywith the requirements of Section 102.54(b) and (c)as to those compliance matters within its knowl-edge. Thus, the answer does not dispute the accu-racy of the gross backpay figures contained in thebackpay specification or provide any alternativeformula for computing the amounts of gross back-pay owed. Certainly, the hours worked by his em-ployees and their rates of pay are normally withinthe knowledge of an employer; however, in re-sponse to the Notice To Show Cause, Respondentasserts that he no longer possesses any knowledgeof these matters, since he turned over all of hisbooks and records to counsel for the GeneralCounsel pursuant to a subpeona during the hearingbefore the Administrative Law Judge in this pro-ceeding. Section 102.54(b) requires that, if an em-ployer is without knowledge as to any allegation ofthe backpay specification, his answer "shall sostate, such statement operating as a denial." Re-spondent's December 5, 1981, answer does notstate that he is without knowledge as to the wagesand hours of his discharged employees, nor doeshis answer contain any explanation for his failureto deny specifically the gross backpay allegations,as required by Section 102.54(c). Therefore, wefind Respondent's assertion in his response to theNotice To Show Cause that he is without knowl-edge to be untimely. Furthermore, we note that, al-though Respondent may no longer possess hisoriginal payroll records, he clearly has access toother sources of information from which to con-firm the gross backpay figures alleged in the back-pay specification that he apparently has not at-tempted to pursue. Thus, Respondent has not indi-cated that he ever requested access to or copies ofthe payroll records allegedly in the possession ofcounsel for the General Counsel before filing hisresponse to the Notice To Show Cause.' In addi-tion, the record of the hearing before the Adminis-trative Law Judge in this case contains testimonyfrom the discharged employees about their hoursand rates of pay as well as some of the timecardsfor these employees, which were introduced as ex-hibits. Respondent has not indicated that he everanalyzed this record evidence to determine wheth-er the gross backpay allegations are correct.Rather, Respondent has simply relied upon the be-lated assertion that he lacks knowledge.4We donot find this to be an adequate explanation for hisfailure to comply with the requirements of Section102.54(b) in his original answer.Since Respondent has failed to deny specificallythe gross backpay allegations or to explain ade-quately his failure to do so, Section 102.54(c) re-quires that these allegations be deemed to be ad-mitted to be true. Accordingly, we find them to be3 Respondent's July 6, 1982, response to the Notice To Show Causemerely states that "[a] year ago ..[Respondent] had told the BoardRepresentatives that we didn't have the records and requested that ahearing be held ...." The Acting Regional Director thereafter obligedby issuing the backpay specification and notice of hearing While Re-spondent's response to the Notice To Show Cause contains a request forcopies of the payroll records in counsel for the General Counsel's posses-sion, there is nothing to indicate that counsel for the General Counsel hasdenied this request. Obviously, Respondent has the right to inspect or re-ceive copies of material which he has provided in response to a subpoe-na.4 In the response to the Notice To Show Cause, Respondent contendsthat a hearing is required on the gross backpay allegations in order totake testimony from the discharged employees, under oath, regardingtheir wages and hours or to receive the employees' Federal income taxand social security records into evidence to verify their earnings. Inas-much as the underlying record in this case already contains testimony,under oath, from these employees as to their wages and hours, we see noneed to hold another hearing on this issue.413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorrect, and we shall grant counsel for the GeneralCounsel's Motion for Partial Summary Judgment.However, inasmuch as counsel for the GeneralCounsel does not seek summary judgment with re-spect to the amounts of net interim earnings allegedin the backpay specification and as we have heldthat a general denial of the allegations concerninginterim earnings in a backpay specification is suffi-cient under Section 102.54 to raise an issue war-ranting a hearing,5we shall order a hearing limitedto the determination of the net interim earnings ofthe seven discharged employees. As stated above,we deem Respondent to have admitted all other al-legations in the backpay specification to be true.ORDERIt is hereby ordered that the General Counsel'sMotion for Partial Summary Judgment as to all al-s Dews Construction Corp.. a subsidiary of The Aspin Group, In:., 246NLRB 945 (1979).legations in the backpay specification except thoserelating to the amounts of net interim earnings be,and it hereby is, granted.IT IS FURTHER ORDERED that this proceeding be,and it hereby is, remanded to the Regional Direc-tor for Region 20 for the purpose of issuing anotice of hearing and scheduling a hearing beforean administrative law judge, which hearing shall belimited to taking evidence as to the amounts of thenet interim earnings of the seven discharged em-ployees involved herein.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings, conclusions, and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge's decision on the parties, the provisions ofSection 102.46 of the Board's Rules and Regula-tions, Series 8, as amended, shall apply.414